EXHIBIT 10.2

SEPARATION AND TRANSITION AGREEMENT

This Separation and Transition Agreement (the “Agreement”) is entered into
effective April 11, 2008, by and between John F. DeLorenzo, in his individual
capacity (“DeLorenzo”) and Entravision Communication Corporation, a Delaware
corporation (the “Company”), as set forth below.

RECITALS

A. DeLorenzo has been employed as Company’s Executive Vice President and Chief
Financial Officer, pursuant to the terms and conditions of that certain
Executive Employment Agreement dated December 1, 2005 by and between the Company
and DeLorenzo (the “Employment Agreement”).

B. DeLorenzo has been issued restricted stock units and options to purchase the
Company’s Common Stock, each as set forth in Section 2 below.

C. The parties desire to enter into this Agreement memorialize certain
agreements and understandings among the parties with respect to DeLorenzo’s
employment with the Company and his equity incentive awards.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for such other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties agree
as follows.

AGREEMENT

 

  1. Resignation from Office; Termination of Employment Relationship. Effective
as of the close of business on May 9, 2008 (the “Resignation Date”), DeLorenzo
shall and hereby does by his execution of this Agreement resign as an officer
and employee of the Company and any of the Company’s affiliated or subsidiary
entities. Effective as of the Resignation Date, the Employment Agreement is
hereby terminated and shall be of no further force or effect and hereinafter
DeLorenzo’s relationship with the Company shall be governed by this Agreement.
From and after the Resignation Date, DeLorenzo shall serve as an at-will
consultant of the Company until December 31, 2008 (the “Termination Date”)
during which period DeLorenzo shall be paid an aggregate amount equal to One
Hundred Eight Thousand Four Hundred Twenty Five Dollars ($108,425) payable in
equal monthly installments in arrears in accordance with the Company’s customary
payment practices; provided, however, that for and during such period, DeLorenzo
shall not be entitled to any bonus, car allowance or other compensation of any
kind or nature. DeLorenzo shall not report to or be present at any office of the
Company or any of its affiliated or subsidiary entities; provided, however that,
during such time period, DeLorenzo shall be available to the Company on an as
needed basis as directed by the Company and/or any authorized officer of the
Company to provide services in connection with the Company’s accounting and
financial functions, not to exceed ten (10) hours in any given month.
Notwithstanding anything herein to the contrary, if DeLorenzo has not been
terminated for cause pursuant to the terms of the Employment Agreement prior to
May 9, 2008, then DeLorenzo shall also be entitled to a discretionary bonus for
the first quarter of 2008 in an amount equal to Twenty Seven Thousand One
Hundred Six Dollars ($27,106), payable in accordance with the Company’s
customary payroll practices, less all applicable federal and state taxes and
withholdings.



--------------------------------------------------------------------------------

  2. Consideration.

 

  a. Restricted Common Stock. The Company has previously issued DeLorenzo an
aggregate of 50,000 restricted stock units (the “Issued Restricted Stock
Units”), 25,000 of which were issued in 2006 (the “2006 Units”) and 25,000 of
which were issued in 2007 (the “2007 Units”), each pursuant to a Restricted
Stock Unit Award by and between DeLorenzo and the Company (“Restricted Stock
Unit Award(s)”). The Issued Restricted Stock Units are subject to vesting
schedules as set forth in the applicable Restricted Stock Unit Award. For and in
consideration of the covenants and releases granted herein, the Company has
agreed, and each Restricted Stock Unit Award with respect to the 2006 Units
shall be and hereby is amended to reflect, that, provided DeLorenzo has not been
terminated for cause pursuant to the terms of the Employment Agreement prior to
May 9, 2008, an aggregate of 25,000 of the 2006 Units (the “Vested Restricted
Stock Units”) shall be deemed vested as of November 15, 2008 and the remaining
Issued Restricted Stock Units shall be and hereby are immediately forfeited to
the Company for cancellation and are null and void and of no further force or
effect.

 

  b. Stock Options to Purchase Common Stock. The Company has previously granted
DeLorenzo options to purchase an aggregate of 330,000 shares of the Company’s
Common Stock (the “Options”) pursuant to option agreements for grants made on
the following dates: December 20, 2002; January 29, 2004; April 6, 2004; and
January 28, 2005 ( the “Option Agreements”), and each of the Options are fully
vested in accordance with its respective terms. In accordance with the terms of
each applicable Option Agreement, DeLorenzo shall have the right to exercise the
Options until the date that is ninety (90) days after the Termination Date (i.e.
March 31, 2009), at which time each Option shall automatically expire if not
exercised prior to that date in accordance with the terms of the applicable
Option Agreement and shall be of no further force or effect.

 

  c. No Other Equity. All other claims or rights with respect to any equity or
other security in the Company in which DeLorenzo may possess (including, but not
limited to, any other claim to common stock and/or common stock options) are
hereby waived and forever released and terminated.

 

  d. Health Coverage. From and after the date of this Agreement through and
including the Resignation Date, DeLorenzo shall continue to be eligible to
participate in health benefit programs and plans of the Company in effect during
such period to the extent DeLorenzo is currently participating in the same.
Beginning on the Resignation Date and ending on the date that is eighteen
(18) months thereafter, or November 30, 2009, DeLorenzo shall be eligible for
COBRA benefits which would allow DeLorenzo to continue certain health care
benefits at DeLorenzo’s sole cost and expense as permitted under each applicable
benefit plan and under applicable federal or state law; provided that the costs
and expense of such COBRA benefits shall be at the Company’s expense during the
period beginning on the Resignation Date through the Termination Date.

 

  3. Return of Personal Property. Concurrently herewith, DeLorenzo shall return
to the Company any and all personal property provided to him by the Company that
is in his possession.

 

  4. General Release of All Claims:

 

  a.

Except as expressly set forth in this Agreement, for and in consideration of the
mutual covenants set forth herein, which are hereby excluded from and survive
this general release, DeLorenzo, on his own behalf, and on behalf of his
grantees, agents, representatives, heirs, devisees, trustees, assigns,
assignors, attorneys, or any other entities in which DeLorenzo has an interest
(collectively “Releasors”), hereby agrees to release and forever discharge by
this Agreement the Company, its past and present agents, employees,
representatives, officers, directors, shareholders, attorneys, accountants,
insurers, receivers, advisors, consultants, partners, partnerships, parents,
divisions,

 

2



--------------------------------------------------------------------------------

 

subsidiaries, affiliates, assigns, successors, heirs, predecessors in interest,
joint ventures, and commonly-controlled corporations (collectively “Releasees”)
from all liabilities, causes of actions, charges, complaints, suits, claims,
obligations, costs, losses, damages, rights, judgments, attorneys’ fees,
expenses, bonds, bills, penalties, fines, and all other legal responsibilities
of any form whatsoever whether known or unknown, whether suspected or
unsuspected, whether fixed or contingent, arising from any acts or omissions
occurring prior to the effective date of this Agreement by Releasees, including
those arising under any theory of law, whether common, constitutional, statutory
or other of any jurisdiction, foreign or domestic, whether known or unknown,
whether in law or in equity, which he had or may claim to have against any of
them. Releasors specifically release claims under all applicable state and
federal laws, based on age, sex, pregnancy, race, color, national origin,
marital status, religion, veteran status, disability, sexual orientation,
medical condition, or other anti-discrimination laws, including, without
limitation, Title VII of the Civil Rights Act of 1964 as amended, the Age
Discrimination in Employment Act (Title 29, United States Code, Sections 621, et
seq.) (“ADEA”), the Americans with Disabilities Act, the Fair Labor Standards
Act, the Family Medical Leave Act, and the California Fair Employment and
Housing Act, the California Workers’ Compensation Act, the California Labor
Code, including sections 200, et seq., 970 and 132a, the California Civil Code,
and the California Constitution, as well as all common law claims, whether
arising in tort or contract (collectively referred to as “Released Matters”). If
any governmental agency should assume jurisdiction over the claim, charge or
complaint concerning alleged discrimination arising out of DeLorenzo’s
employment with the Company, Releasors also waive the right to recover damages
or any other remedy as a result of such claim, charge or complaint. DeLorenzo
hereby acknowledges and agrees that, except as expressly set forth in this
Agreement, the Company and Releasees have no other liabilities or obligations,
of any kind or nature, owed to DeLorenzo in connection with or relating to
DeLorenzo’s employment and/or business relationship with the same.

 

  b. Except as expressly set forth in this Agreement, for and in consideration
of the mutual covenants set forth herein, which are hereby excluded from and
survive this general release, the Company hereby agrees to release and forever
discharge by this Agreement DeLorenzo, his past and present agents, employees,
representatives, officers, directors, shareholders, attorneys, accountants,
insurers, receivers, advisors, consultants, partners, partnerships, parents,
divisions, subsidiaries, affiliates, assigns, successors, heirs, predecessors in
interest, joint ventures, and commonly-controlled corporations (collectively,
“Releasees”) from all liabilities, causes of actions, charges, complaints,
suits, claims, obligations, costs, losses, damages, rights, judgments,
attorneys’ fees, expenses, bonds, bills, penalties, fines, and all other legal
responsibilities of any form whatsoever whether known or unknown, whether
suspected or unsuspected, whether fixed or contingent, arising from any acts or
omissions occurring prior to the effective date of this Agreement by Releasees,
including those arising under any theory of law, whether common, constitutional,
statutory or other of any jurisdiction, foreign or domestic, whether known or
unknown, whether in law or in equity, which he had or may claim to have against
any of them (collectively referred to as “Released Matters”).

 

  c. With respect to the Released Matters described above, the parties expressly
waive any and all rights under section 1542 of the California Civil Code, and
any like provision or principal of common law in any foreign jurisdiction.
Section 1542 provides as follows:

SECTION 1542. [CERTAIN CLAIMS NOT AFFECTED BY GENERAL RELEASE] A GENERAL RELEASE
DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST
IN [HIS OR HER] FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY
[HIM OR HER] MUST HAVE MATERIALLY AFFECTED [HIS OR HER] SETTLEMENT WITH THE
DEBTOR.

 

3



--------------------------------------------------------------------------------

  d. Each party acknowledges that it may hereafter discover facts different
from, or in addition to, those which said party now believes to be true with
respect to the release of claims. Each party agrees that the foregoing release
shall be and remain effective in all respects notwithstanding such different or
additional facts or discovery thereof, and that this Agreement contemplates the
extinguishment of all such claims and causes of action.

 

  e. Each of the parties, for him/itself and for his/its heirs, successors,
agents, assigns and affiliates and any person or entity claiming by, through or
under him/it, further agrees, promises, and covenants that they will not, nor
will any person, organization or any other entity acting on their behalf, file,
charge, claim, sue, participate in, join or cause or permit to be filed, charged
or claimed, any action for damages or other relief (including injunctive,
declaratory, monetary or other) against the other parties released hereunder,
their affiliates and successors and their respective officers, directors,
employees, agents, and representatives, past and present, with respect to any
released claims which are the subject of this Agreement.

 

  5. No Admission of Liability. This Agreement is intended to and does
compromise disputed claims and shall not be construed as an admission of
liability or wrongdoing by any party of any claim made by the other party.

 

  6. No Grievances. DeLorenzo represents and covenants that he has not filed and
will not file any complaints, charges, causes of action, suits, claims or
grievances against Releasees with any city, county, state, or federal agency or
court arising out of or related to his relationship with the Company.

 

  7. Independent Investigation; Voluntary Agreement. Each party has made such
investigation of the facts pertaining to this Agreement, and of all other
matters pertaining thereto, as the party deems necessary. DeLorenzo represents
that he has thoroughly read and understands the terms of this Agreement; that he
agrees to the terms of this Agreement; and that he is voluntarily entering into
this Agreement.

 

  8. Confidentiality.

 

  a. DeLorenzo hereby acknowledges and agrees that, during his employment with
the Company, he had access to the Company’s trade secrets and proprietary
information, including but not limited to, the Company’s products, services,
research and development of new products and services, customers, methods of
doing business, financial data, marketing plans and sales techniques, in each
case that has or could have value to the Company, which if disclosed could be
detrimental to the Company, and which the Company has taken reasonable steps to
prevent from disclosure to the general public (collectively, “Proprietary
Information”). DeLorenzo hereby agrees that (i) he will not use, disclose or
reveal to any third party any such Proprietary Information; (ii) he has returned
all confidential or Proprietary Information, documents, materials, apparatus,
equipment, other physical property or the reproduction of any such property to
the Company; and (iii) he recognizes that the unauthorized use or disclosure of
the Proprietary Information is unlawful and that the Company may obtain damages
or seek injunctive relief against DeLorenzo for any willful misappropriation of
same, including treble damages and attorney fees.

 

  b. DeLorenzo hereby reaffirms his obligations to the Company regarding the
Company’s privileged, confidential and proprietary information, including,
without limitation, the confidentiality obligations set forth in the Employment
Agreement and any confidentiality and/or non-disclosure agreement entered into
between DeLorenzo and the Company or any of its affiliates of subsidiaries.
DeLorenzo hereby represents and warrants that he has not disclosed or shared any
such privileged, confidential or proprietary information of the Company with any
person other than his attorney.

 

4



--------------------------------------------------------------------------------

  9. Non-Solicitation; Non-Circumvention; Non-Competition. During the Benefit
Period, DeLorenzo shall not: (i) appear at any facility operated by the Company,
unless expressly asked to do so by a duly authorized representative of the
Company, (ii) interfere with or distract any employee of the Company in the
course of such employee’s performance of work for the Company, (iii) influence
any of the Company’s employees to terminate their employment with the Company or
to accept employment with any of Company’s competitors, or (iv) interfere with
any of the Company’s business relationships, including, without limitation,
those with customers, clients, suppliers, consultants, attorneys, accountants
and other agents, whether or not evidenced by written or oral agreements. During
the term of this Agreement until the Termination Date, DeLorenzo shall not be
employed or engaged by or participate in any business that is in competition
with the Company.

 

  10. Non-disparagement. DeLorenzo hereby agrees that he shall not in any way
disparage, defame or otherwise cause to be published or disseminated, whether
verbally or in writing, any negative or critical statements, remarks, comments
or information regarding the Company or the Releasees, including, without
limitation, any statement, remark or comment related to their respective
businesses, reputation, products, practices, services or conduct. In addition,
DeLorenzo shall not make any public statements regarding the Company, without
the prior written approval of the Board of Directors of the Company. The Company
agrees that it will not in any way disparage, defame or otherwise cause to be
published or disseminated, whether verbally or in writing, any negative or
critical statements, remarks, comments or information regarding DeLorenzo.

 

  11. Attorney’s Fees. In the event that either party brings an action,
arbitration or proceeding to enforce, interpret or construe this Agreement
(including an alleged violation of the confidentiality provisions of this
Agreement), the prevailing party in such action, arbitration or proceeding shall
be entitled to recover its reasonable attorneys’ fees and costs from the other
party.

 

  12. Confirmation. DeLorenzo acknowledges that he has carefully read and fully
understands the nature of this Agreement, that he has been advised to consult
with an attorney of his choosing before executing this Agreement, that he has
had the opportunity to consider this Agreement, and that all of his questions
concerning this Agreement have been answered to his satisfaction. DeLorenzo also
agrees that any rule of construction to the effect that ambiguities are to be
resolved against the drafting party will not apply in the interpretation of this
Agreement. DeLorenzo further acknowledges that he has signed this document in
the full knowledge that both the Company and he have agreed to compromise their
rights and to reach a final and complete settlement which is forever binding on
each of them and that their entire agreement concerning the subject matters
hereof is contained in this Agreement which satisfies and supersedes any prior
or contemporaneous, express or implied, agreements between the parties.

 

  13. Miscellaneous.

 

  a. This Agreement constitutes full, complete, unconditional, and immediate
substitution for any and all rights, claims, demands, and causes of actions
whatsoever, which heretofore existed or might have existed on behalf of any
party against any other party and their successors, predecessors, subsidiaries,
affiliates, parents, shareholders, partners, employees, agents, officers, and
directors. This Agreement supersedes any and all agreements—whether written or
oral—that may have previously existed between the parties. Further, this
Agreement is the sole, and complete agreement of the parties relating in any way
to the subject matter hereof. No statements, promises, or representations have
been made by any party to any other, or relied upon, and no consideration has
been offered, promised, expected, or held out other than as may be expressly
provided herein.

 

5



--------------------------------------------------------------------------------

  b. In the event of DeLorenzo’s death, the rights described in this Agreement
shall pass by will or by the laws of descentor distribution. This Agreement
shall be binding upon the parties hereto, as well as upon all representatives,
assigns, successors, heirs, affiliates and agents of the parties.

 

  c. The parties hereto each represent and warrant to the other party that
except to the extent otherwise provided herein, that they have not assigned or
transferred to any third party any of the rights, claims, causes of action or
items to be released or transferred which they are obligated to transfer or to
release as part of this Agreement.

 

  d. The provisions of this Agreement may not be waived, altered, amended or
repealed, in whole or in part, except upon the prior written consent of the
parties hereto.

 

  e. This Agreement shall be construed and enforced in accordance with, and
governed by, the laws of the State of California, without reference to its
conflicts of laws provisions.

 

  f. Each party agrees to perform any further acts and execute and deliver any
further documents that may be reasonably necessary to carry out the provisions
of this Agreement.

 

  g. Each party has cooperated in the drafting and preparation of this
Agreement. In any construction to be made of this Agreement or of any of its
terms and provisions, the same shall not be construed against any party.

 

  h. Should any provision of this Agreement be held illegal, invalid or
unenforceable, no other provision of this Agreement shall be affected, and this
Agreement shall be construed as if the Agreement had never included the illegal,
invalid or unenforceable provision.

 

  i. The parties acknowledge and agree that they have been represented by
independent counsel in the negotiation, preparation and execution of this
Agreement and that each of them have read this Agreement and has had it fully
explained by his, her, or its counsel prior to its execution and is fully aware
of its contents and legal effect.

 

  j. Each party represents that it is authorized to execute this Agreement. Each
person executing this Agreement on behalf of a person or entity represents that
he or she is authorized to execute this Agreement on behalf of said entity.

 

  k. This Agreement may be executed in counterparts, each of which shall be
effective and binding on the parties as of the date first written above. Each
such counterpart shall be deemed an original and, when taken together with other
signed counterparts, shall constitute one and the same Agreement.

 

  l. In the event of a conflict or inconsistency between the body of this
Agreement and the Restricted Stock Unit Awards, the Option Agreements and any
other agreement between the Company and DeLorenzo, the terms of the body of this
Agreement shall govern and each such conflicting document shall be and hereby is
amended accordingly.

 

  m. This Agreement shall be deemed effective as of the date first written
above.

 

  n. The parties acknowledge that each party is and shall act as an independent
contractor and not as partner, joint venturer, or agent of the other and shall
not bind nor attempt to bind the other to any contract without the prior consent
of the other.

 

* * * * IMPORTANT NOTICE * * * *

This Agreement includes a waiver of rights and claims that DeLorenzo may have
arising under the Age Discrimination in Employment Act of 1967 (Title 29, United
States Code, 621 et seq.). This

 

6



--------------------------------------------------------------------------------

waiver is in exchange for the consideration described in this Agreement.
Pursuant to the Older Workers Benefit Protection Act (Public) law 101-433; 1990
S. 1551), DeLorenzo acknowledges that this Agreement is intended to apply as a
waiver of rights and claims arising under the Age Discrimination in Employment
Act of 1967. However, by executing this Agreement, DeLorenzo does not waive
rights and claims under the Age Discrimination in Employment Act that may arise
after the date of this Agreement and waiver is executed.           /s/
JDL           (Initials)

DELORENZO ACKNOWLEDGES THAT HE HAS HAD THE OPPORTUNITY TO CONSIDER THIS
AGREEMENT FOR 45 DAYS. DELORENZO SHOULD DECIDE NOT TO USE THE FULL 45 DAYS, HE
KNOWINGLY AND VOLUNTARILY WAIVES ANY CLAIMS THAT HE WAS NOT IN FACT GIVEN THAT
PERIOD OF TIME OR DID NOT USE THE ENTIRE 45 DAYS TO CONSULT AN ATTORNEY AND/OR
CONSIDER THIS AGREEMENT. DELORENZO ACKNOWLEDGES AND UNDERSTANDS THAT FOR A
PERIOD OF SEVEN (7) DAYS FOLLOWING HIS EXECUTION OF THIS AGREEMENT, HE MAY
REVOKE THIS AGREEMENT AND RELEASE, AND THE RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THIS SEVEN (7) DAY REVOCATION PERIOD HAS EXPIRED. IF DELORENZO
DOES NOT REVOKE THIS AGREEMENT AND THE RELEASE IN THE TIME FRAME SPECIFIED, THIS
AGREEMENT AND RELEASE SHALL BE DEEMED TO BE EFFECTIVE AT 12:01 A.M. ON THE
EIGHTH DAY AFTER DELORENZO EXECUTES THE SAME.           /s/ JDL          
(Initials)

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first indicated above.

 

“Company”     Entravision Communications Corporation, a Delaware corporation    
  By:   /S/ WALTER F. ULLOA         Walter F. Ulloa         Chairman and Chief
Executive Officer “DeLorenzo”             /S/ JOHN F. DELORENZO         John F.
DeLorenzo, in his individual capacity

 

[SIGNATURE PAGE TO CONFIDENTIAL SEPARATION AND TRANSITION AGREEMENT]

 

8